Citation Nr: 1738839	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  06-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1953 to August 1954 and died in September 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination that new and material evidence had not been submitted by the Appellant to reopen the issue of whether she was recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  Specifically, the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, issued this determination in March 2006.  A notice of disagreement was received in May 2006, a statement of the case was issued in June 2006, and a substantive appeal was received in October 2006.

By decision in March 2009, the Board denied the claim.  The Appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, in an October 2010 decision, vacated the Board's determination.  In a September 2011 decision, the Board found new and material evidence had been received, and remanded the claim in order to ensure due process.  The case was remanded again for due process considerations in July 2013.  Subsequently, the case was returned to Board for appellate consideration.

The Board finds that the RO has substantially complied with the September 2011 and July 2013 remand directives as they pertain to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran and N.P. married in November 1949; they separated in 1958; they did not finalize a divorce.

2.  N.P. did not physically live with the Veteran continuously from the date of marriage to the date of the Veteran's death.

3.  The separation of the Veteran and N.P. was due to the misconduct of, or procured by, the Veteran and was not due to fault on the part of N.P.; thus continuous cohabitation is shown.

4.  N.P. has been found to be entitled to gratuitous VA death benefits.

5.  The marriage of the Veteran and the Appellant cannot be deemed valid; thus she is not recognized as his surviving spouse.  


CONCLUSION OF LAW

The Appellant may not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  VCAA notice was provided in letters dated in September 2007 and February 2012.  These letters asked her to submit information and new/material evidence concerning the marital relationship to support her contention that she had a valid marriage with the Veteran. 

With regard to VA's duty to assist a claimant, the record reflect that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the underlying issue that may be available, but has not been obtained.

II.  Legal Criteria

The Appellant claims VA death pension benefits as the surviving spouse of the Veteran, who died in September 1996. 

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2016).  In order to establish her status as claimant, it must be shown that the Appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2016) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2016). 

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the Appellant and Veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of 38 C.F.R. § 3.205(b) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.



III.   Factual Background and Analysis

In a November 1955 VA Form 686c, the Veteran reported that he was married to N.P. and that they had 2 children.  He reported that the marriage took place in November 1949.  A copy of their marriage certificate confirms that information.  

In an April 1993 VA Form 21-526, the Veteran reported that he was married to the Appellant, that the marriage took place in 1968, and that he had only been married once.  

In an October 1993 rating decision, entitlement to pension benefits was granted.  

In a December 1995 VA Form 21-4138, the Veteran informed VA that he could not provide VA with any documents to prove that his marriage to N.P. ended as they had been separated since 1958 and he did not know where she was residing.  He reported that they were not divorced.  

The Veteran died in September 1996.  That same month, a VA Form 21-534 was received from the Appellant.  She applied for VA death benefits as the surviving spouse of the Veteran.  

In October 1996 correspondence, the Appellant informed VA that the Veteran was never legally married to N.P., that the Veteran had told her that he and N.P. only lived together for three years, and that they had parted ways in and around 1956 because N.P. abandoned the Veteran for another man.  The Appellant submitted a copy of her marriage certificate showing that she married the Veteran in January 1960.  In a December 1996 statement, the Appellant stated that she met the Veteran in 1957 and the Veteran presented himself as being single.  She further stated that there was never any legal impediment to their marriage and she never knew of any legal obstacle to their being free to marry one another.  She reported that she was not aware of any alleged marriage to N.P.  
Thereafter, a field examination was conducted and a report was prepared, dated in April 1997.  The report indicated that the Appellant was interviewed.  She related that she was introduced to the Veteran in 1957 and he indicated that he was single.  She knew of no legal impediment that would prevent a marriage to him.  They dated for 3 years.  In 1960, they married and then had children.  His sister helped them elope and told the appellant that the Veteran was not married.  Witnesses were interviewed who stated that the Appellant was known as the widow of the Veteran and that she had not remarried since his death.  There was no knowledge about any prior marriage of the Veteran.  

In a July 1997 letter, the Appellant was notified that she had been approved for VA pension benefits.  

In January 2000, a statement was received from N.P. in which she claimed to be the Veteran's surviving spouse.  In further correspondence, she alleged that the Veteran had abandoned her and their children for another woman.  She had requested reconciliation, but the Veteran chose another woman.  

Thereafter, a field examination was conducted and a report was prepared, dated in January 2000.  The examination report showed that an interview was conducted with N.P. who stated that she and the Veteran had married in November 1949.  They subsequently resided at his parents' house until late 1958 when they separated because of his relationships with different women.  She stated that the Veteran was a womanizer and was physically harmful to her when they argued about his girlfriends.  She related that the Veteran abandoned her and their children and never provided financial support.  She further indicated that the Veteran was only seriously involved with one of the women, the Appellant.  She reported that the Veteran had lived with the Appellant as husband and wife and they had children.  In 1962, she related that the Veteran expressed an intention to return home which N.P. stated that she wanted, but she related that she told him that he would have to leave the Appellant and their children and he would not do that because he loved them.  From 1972 to 1973, N.P. admitted to a relationship with another man and they had an adopted child, but broke up after a year.  She reported that she did not know his whereabouts.  

Thereafter, a field examination was conducted and a report was prepared, dated in July 2000.  The examination report showed that an interview was conducted with the Appellant.  She indicated that she first met the Veteran's children (by N.P.) in December 1960.  She related that the Veteran did not provide them financial assistance.  

Thereafter, a field examination was conducted and a report was prepared, dated in February 2001.  The examination report showed that an interview was conducted with N.P., who stated that she and the Veteran were married in 1949, but he left her in 1958 to go live with the Appellant.  She provided the same information as previously noted.  

The examiner interviewed other witnesses.  A neighbor stated that N.P. was known to him as the unmarried widow of the Veteran.  The Veteran's son by N.P. stated that he was 6 years old when his parents separated.  As far as he knew, the Veteran abandoned them to go live with the Appellant.  He grew up with the belief that the Veteran was a womanizer and abusive to his mother when they argued over his infidelities.  The Veteran's brother indicated that he did not know of the cause of the Veteran's separation from N.P. because he did not live in the area.  However, he stated that N.P. was a good wife to the Veteran and should be his surviving spouse.  The Veteran's cousin stated that she did not know of the real cause of the separation of N.P. and the Veteran, but she believed that he was a womanizer and this was the reason.  She reported that when they separated, the Veteran was living with another woman.  She knew of no actions of N.P. which caused the separation.  Two other neighbors also stated that they did not know of the cause of the separation of N.P. and the Veteran, but knew of no actions of N.P. which caused the separation.  
In addition, the examiner interviewed the Veteran's sister, but she would not provide a written statement.  Orally, she stated that there was an incident when the Veteran went to the United States and N.P. would go to her hometown for a few days to meet a man.  When the Veteran discovered her infidelity, he physically assaulted her.  They remained together for a month, but then separated.  Five years after the separation, the Veteran met the Appellant and then later married her.  

At a June 2002 hearing, the Appellant and N.P. testified to the assertions already provided.  The Appellant asserted that her marriage to the Veteran should be deemed valid.  

In May 2005, the Appellant submitted the birth certificate of R.O. Jr.  In a supporting statement, the Appellant argued that this was evidence that N.P. had not been truthful regarding the extent of her relationship with R.O. Sr.

In December 2005, the Appellant submitted additional evidence in the form of an affidavit from the Veteran's sister and brother, which stated that they were familiar with the Veteran's signature and that the signature on the marriage certificate between Appellant and the Veteran was his actual genuine signature.  The Appellant also resubmitted the birth certificate of R.O., Jr, and repeated her averments that N.P. forged the Veteran's signature on her marriage contract and that the entirety of N.P.'s marriage certificate was a forgery.

The Appellant also submitted a September 2006 affidavit in which she claimed to have met the Veteran in 1958; that she was courted by the Veteran for two years; that the Veteran told her that he was a bachelor; that the two married in 1960; and that the Veteran's family knew that the Veteran was not legally married to N.P.  The Appellant's September 2006 affidavit largely reiterated many of the facts previously asserted:  that the Appellant met the Veteran in 1958; that she believed he was a bachelor at the time; and that they were "married" in 1960.  The only part of the affidavit that addresses the reason for the previous denial was the Appellant's continued (and unsupported) allegation that the Veteran's family knew that the Veteran was not legally married to N.P. in 1960 (when the Veteran married the Appellant).

In a September 2006 correspondence, the Appellant attempted to establish that N.P.'s misconduct was responsible for her separation from the Veteran.  The Appellant pointed out that N.P. lived as the wife of R.O. for a time.

As previously indicated, the law provides that a spouse is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(c).  A wife is a person whose marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j). 38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Additionally, 38 U.S.C.A. § 101(3) states that the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  This definition has essentially remained the same since the Board denied the Appellant's original claim in its September 2004 decision.

In addition, the Court has held that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) have set forth a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct.  The Court found that the "without fault" requirement of the law was not a continuing one.  Rather, the finding of fault or without fault is to be determined on the basis of an analysis of the conduct at the time of separation.  See 38 C.F.R. § 3.53(a).  

The record shows that the Veteran and N.P. married in November 1949.  The record further shows that they separated in 1958 and did not finalize a divorce.  It is clear that the Veteran and N.P. did not physically live with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Rather, in 1960, he engaged in a marriage ceremony with the Appellant and lived with her until his death in 1996.  

In this case, it must be determined if N.P. was free of fault in the initial separation and if the separation was procured by the Veteran or due to his misconduct.  

The Appellant and the Veteran's sister contend that N.P, was not free of fault, committed adultery, and that this lead to the Veteran's separation from her.  Alternatively, statements from N.P., her son, the Veteran's cousin, and others (in general) state that the Veteran engaged in adulterous actions with women, was physically abusive toward N.P., was in a relationship with the Appellant in 1958, left N.P. and their children for the Appellant, and that N.P. was free of fault in the initial separation.  

In viewing the various statements, the Board finds the statements of N.P., her son, and the Veteran's cousin, to be more credible than the statements of the Appellant and the Veteran's sister.  Their statements are more credible because they are more consistent while the statements of the Appellant and the Veteran's sister contain inconsistencies.  Specifically, N.P., her son, the Veteran's cousin all state that the Veteran and N.P. separated in 1958 and he went to live with the Appellant at that time.  The Veteran himself had previously informed VA that he and N.P. separated in 1958.  The Appellant indicated that she met the Veteran in 1957, that they dated for three years, and that they married in 1960.  He presented himself as being single.  The Veteran's sister states that the Veteran and the Appellant did not meet until five years after he separated from N.P.  

The Board notes that it is indeed possible that the Veteran was not honest with the Appellant regarding his marital status when he met her.  However, she admits that they met in 1957.  N.P., the Veteran, and the several witnesses state that the separation took place in 1958.  The Appellant admitted that she was dating the Veteran at that time.  Thus, the Veteran was dating the Appellant while married to N.P. and living with N.P.  By both the Veteran and N.P.'s admissions, the separation occurred in 1958.  The Veteran's sister's statement that the Veteran only met the Appellant five years after he and N.P. separated is wholly inconsistent with all of the other statements, including the statements of the Appellant herself.  Thus, in sum, the record establishes that the Veteran began dating the Appellant while married to N.P.

According to N.P., her son, and the Veteran's cousin, the Veteran's infidelities, to include his relationship with the Appellant caused the separation.  Their statements are credible.  As noted, the Veteran was seeing the Appellant while married to N.P.  There is no credible evidence that N.P. had fault in the separation.  The Veteran's sister and the Appellant allege that she was unfaithful; however, the statement of the Veteran's sister is not credible because she lied about when the Veteran began seeing the Appellant.  The assertions by the Appellant are not credible because they contradict the record.  No other witness corroborated that assertion, rather, all of the other witnesses who provided statements regarding fault on the part of N.P. uniformly stated that she had no fault in the separation.  

With regard to the later relationship of N.P. and another man in the early 1970's, this is immaterial with regard to the cause of N.P.'s separation from the Veteran in 1958 (14 years earlier).  See Gregory, 5 Vet. App. 108.  The Board notes that it was not R.O. who was the cause of the couple's estrangement.  It was the Veteran's womanizing that paved the way for their separation.  N.P. had been forthcoming in her statements that from 1972 to 1973, N.P. had a relationship with another man (R.O., Sr.) and they had an adopted child.  N.P. had specifically noted that she and R.O., Sr. broke up after a year; and that she did not know his whereabouts.  

Moreover, the Board has considered the birth certificate of R.O. Jr., showing that he was born in October 1975 and that N.P. and R.O. were listed as his parents.  The Appellant argues that this demonstrates that N.P. has not been truthful regarding the extent of her relationship with R.O. Sr.  

The Board acknowledges that this evidence calls into question the credibility of N.P.  During a January 2001 deposition, N. P. admitted to having a relationship with R.O., Sr. for one year from 1972 to 1973 and that they had "no natural child, but adopted one and named him R.O., Jr.  The Board observes two potential discrepancies in N.P.'s statements resulting from the "late registration" birth certificate of R.O., Jr.  First, the document is a Certificate of Live Birth.  Assuming that N.P. was truthful in her statement about adopting the child of R.O., Sr., it is unclear as to why N.P. was listed as the natural mother of R.O. on a certificate of live birth.  Given that the document was a late registration in February 1997 and not contemporaneous to R.O., Jr.'s actual birth, it is possible that the birth certificate included inaccurate information.  Without any additional information, however, the Board cannot speculate as to the validity of the birth certificate.  

Likewise, the Board acknowledges that the birth certificate shows that R.O., Jr. was born in 1975.  This fact challenges the accuracy of N.P.'s assertion that she had a relationship with R.O., Sr. that lasted from 1972 to 1973.  However, the Board also notes that there is September 2002 hearing testimony wherein N.P. maintains more generally that she had a short-lived relationship "sometime in the 1970s."  N.P. expressed that she thought it lasted for "about a year."  While N.P.'s September 2002 statements are inconsistent with her prior assertions, the Board finds N.P.'s statements and testimony, when considered in light of the remaining evidence of record, are more credible than the statements and testimony of the Appellant.

Finally, the Board observes that, regardless of the inconsistencies pointed out by the Appellant, the fact remains that the separation of the Veteran and N.P. was due to the misconduct of, or procured by, the Veteran and was not due to fault on the part of N.P.  Thus, N.P. can be deemed to have continuously cohabited with the Veteran even though a separation occurred.  Since the Veteran's death, N.P. did not remarry or live with another person and hold herself out openly to the public to be the spouse of such other person.  Even R.O., Jr.'s birth certificate specifically indicates that his parents were "not married."  

To the extent that the Appellant contends that her marriage to the Veteran may be deemed valid even if he was married to N.P., the Board finds that it is not.  
VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.

The Appellant meets the first and third criteria.  However, even if the Board accepts that she had no knowledge of his prior marital status, N.P. has been found entitled to gratuitous VA death benefits.  As such, the Appellant's marriage to the Veteran cannot be deemed valid.  

In light of the foregoing, the Board concludes that the Appellant may not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.
ORDER

The Appellant may not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


